Citation Nr: 1601651	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  07-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), as secondary to service-connected nodulocystic acne disability.

2.  Entitlement to a disability rating in excess of 10 percent for nodulocystic acne prior to June 10, 2011, and in excess of 30 percent from June 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an October 2007 rating decision of the RO in Hartford, Connecticut.  The September 2006 rating decision denied an increased rating in excess of 10 percent for nodulocystic acne, and the October 2007 rating decision denied service connection for depression.  An April 2011 Board decision recharacterized the claim for depression to an acquired psychiatric disorder to include PTSD and depression.  In August 2012, the Appeals Management Center (AMC) increased the evaluation for nodulocystic acne to 30 percent effective from June 10 2011.  

In April 2011, December 2012, and July 2013 the Board remanded the issues for further development to include treatment records, a VA psychiatric examination, and referral of the issue of an increased rating in excess of 10 percent for nodulocystic acne for extraschedular consideration under 38 C.F.R. § 3.321(b) (1).  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions as to this issue and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to a disability rating in excess of 10 percent for nodulocystic acne prior to June 10, 2011, and in excess of 30 percent from June 10, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, to include depression and PTSD, that is secondary to his service-connected nodulocystic acne disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, as secondary to nodulocystic acne, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  


Service Connection

The Veteran has contended that he is entitled to compensation for an acquired psychiatric disorder, as secondary to his service-connected nodulocystic acne.  The Veteran has been diagnosed with depressive disorder, NOS.  See the Veteran's June 2012 VA psychiatric examination report.  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

At June 2012 and February 2013 VA examinations, the examiners opined that it was less likely that a psychiatric disorder was related to the Veteran's service-connected nodulocystic acne; however, neither opinion was responsive to the question of aggravation.  Likewise, in an April 2013 independent medical opinion, the examiner stated that "[i]t is less likely than not that [the Veteran's] acquired psychiatric disorder, to include PTSD and depression, was proximately due to or aggravated by his service-connected nodulocystic acne".  While an opinion was provided, there was no rationale provided as to why any acquired psychiatric condition was not aggravated by the Veteran's service-connected skin disability.

In April 2015, the Board requested a medical opinion on whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is aggravated by the Veteran's service-connected skin disability.  In a June 2015 response, Dr. A. R. stated that there was no evidence to suggest that the Veteran has sustained a debilitating mental illness caused by a skin condition sustained at the time of service.  As this opinion was not responsive to the question of aggravation, in September 2015 the Board requested Dr. A. R. clarify the medical opinion provided in June 2015.  In an addendum opinion, Dr. A. R. opined that it is likely that any diagnosed psychiatric disorder may be aggravated by the Veteran's service-connected skin disability especially during a flare up.  Dr. A. R. stated there was not sufficient information available at the time to quantify the degree of additional disability resulting from the aggravation.

As the medical opinion is favorable to the claim, and resolving any doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include depression and PTSD, as secondary to a service-connected skin disability is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to include depression and PTSD, as secondary to nodulocystic acne, is granted.


REMAND

Although further delay is regrettable, the issue of service connection for a disability rating in excess of 10 percent for nodulocystic acne prior to June 10, 2011, and in excess of 30 percent from June 10, 2011, must be remanded for further development.

In the December 2012 and July 2013 Board remands, the AMC/RO was instructed to accomplish an extraschedular referral for a rating increase for nodulocystic acne.  On review, it does not appear that a referral (either an original extraschedular evaluation or approval of a memorandum prepared by the field station) was completed.  Accordingly, the Board finds that remand is again necessary in order to be in compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).





Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the matter of
entitlement to a disability rating in excess of 10 percent
for nodulocystic acne for the period prior to June 10
2011, and in excess of30 percent for the period beginning
June 10, 2011 to the Under Secretary for Benefits or the
Director Compensation and Pension Service, for
extraschedular consideration under 38 C F R §
3 321(b (1) consistent with requisite procedures.

2.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


